                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAWRENCE LEVENTHAL,                                Case No. 19-cv-02123-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE REMAND
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 21
                                  10     JACKSON NATIONAL LIFE
                                         INSURANCE COMPANY, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Lawrence Leventhal originally filed this case in the California Superior Court

                                  14   after Jackson National Life Insurance Company (“Jackson National”) denied his claim for benefits

                                  15   under disability insurance policies. The action alleges claims for breach of contract and bad faith

                                  16   against Jackson National, and for a writ of mandate against the Commissioner of the California

                                  17   Department of Insurance. Jackson National removed the complaint on diversity grounds. Dkt.

                                  18   No. 1. Leventhal asks to remand the case back to the state court, and for costs and fees. Dkt. No.

                                  19   21.

                                  20          The Court took the matter under submission on the written papers, Dkt. No. 31; Civil L.R.

                                  21   7-1(b), and finds that the case was removed improvidently and without jurisdiction. It is

                                  22   remanded to the Superior Court for the City and County of San Francisco. 28 U.S.C. § 1447(c).

                                  23   The Court declines to award costs and fees.

                                  24                                            BACKGROUND

                                  25          As alleged in the complaint, Leventhal, a former orthopedic surgeon, filed a claim for

                                  26   disability insurance benefits in January 2014. Dkt. No. 1-1 (Complaint) ¶¶ 8, 12, 28. Jackson

                                  27   National denied the claim under a policy clause requiring that Leventhal be under the care of a

                                  28   physician, other than himself, for a disabling condition. Id. ¶¶ 29-30; see also Dkt. No. 3, Exhs.
                                   1   3-4. Leventhal sought reconsideration of his claim in 2016, and an extensive back and forth

                                   2   ensued. Dkt. No. 1-1 ¶¶ 19, 32-57, 75-78. Jackson National requested further documentation of

                                   3   the treatment Leventhal received, id., which was provided by a fellow physician in his small town

                                   4   through an informal doctor-patient relationship, id. ¶¶ 6-7. After reviewing this documentation

                                   5   and obtaining a declaration from Leventhal’s treating physician, Jackson National advised

                                   6   Leventhal in November 2017 that he was ineligible for disability benefits due to the lack of

                                   7   contemporaneous, written medical records of his treatment. Id. ¶¶ 45-46.

                                   8          Leventhal sued in state court in 2019. Dkt. No. 1-1. He alleged claims for breach of

                                   9   contract and breach of the covenant of good faith and fair dealing against Jackson National. He

                                  10   also alleged a writ of mandate claim against the Insurance Commissioner for failing to enforce

                                  11   California requirements for disability policy definitions, and for the wrongful approval of policies

                                  12   for sale in the state. Id. ¶¶ 92-98; Dkt. No. 1 at 2-4. Jackson National filed a timely notice of
Northern District of California
 United States District Court




                                  13   removal on the basis of diversity of citizenship under 28 U.S.C. § 1332. Dkt. No. 1 at 1.

                                  14                                              DISCUSSION

                                  15   I.     REMAND
                                  16          The parties agree that Leventhal and Jackson National are of diverse citizenship --

                                  17   California and Michigan, respectively. They also agree that the minimum amount in controversy

                                  18   of $75,000 is satisfied.

                                  19          The dispute is whether the presence of the Insurance Commissioner destroys complete

                                  20   diversity and requires a remand to state court. For purposes of the remand motion, Jackson

                                  21   National does not contest the “legal viability” of Leventhal’s writ of mandate claim. Dkt. No. 23

                                  22   at 2. Jackson National also agrees that “[p]laintiff and the Commissioner are not of diverse

                                  23   citizenship.” Id. at 1 (emphasis in original). The “sole issue” is whether the writ claim is time-

                                  24   barred, which would indicate that the Commissioner should be disregarded as a defendant for the

                                  25   determination of diversity jurisdiction. Id.

                                  26          As in all federal cases, the foundational principle here is that the jurisdiction of the federal

                                  27   courts is limited to what is authorized by the Constitution and statute. Kokkonen v. Guardian Life

                                  28   Ins. Co. of Am., 511 U.S. 375, 377 (1994). Removal is appropriate only when a case presents a
                                                                                          2
                                   1   federal question or involves diversity of citizenship and meets the statutory amount in controversy.

                                   2   28 U.S.C. §§ 1331, 1332. There is a strong presumption against removal, and the removal statute

                                   3   is strictly construed against finding federal jurisdiction. Gaus v. Miles, 980 F.2d 564, 566 (9th

                                   4   Cir. 1992). Any doubts about the propriety of removal should be resolved in favor of a remand to

                                   5   state court. Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003).

                                   6   Principles of federalism, comity, and respect for the state courts also counsel strongly in favor of

                                   7   scrupulously confining removal jurisdiction to the precise limits that Congress has defined.

                                   8   Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108-09 (1941). The defendant always bears

                                   9   the burden of demonstrating that removal was proper. Gaus, 980 F.2d at 566.

                                  10          Jackson National removed solely on the basis of diversity of citizenship under Section

                                  11   1332. Diversity removal requires complete diversity, which means that each plaintiff must have a

                                  12   different citizenship from each defendant. Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996).
Northern District of California
 United States District Court




                                  13   Jackson National agrees that the complaint shows on its face that Leventhal and the Insurance

                                  14   Commissioner are not diverse. Dkt. No. 23 at 1. Consequently, Jackson National can remove

                                  15   under Section 1332 only if it establishes that the Commissioner was fraudulently joined.

                                  16   Grancare, LLC, v. Thrower by and Through Mills, 889 F.3d 543, 548 (9th Cir. 2018). If so, the

                                  17   presence of the Commissioner as a non-diverse party can be disregarded and not counted against

                                  18   diversity jurisdiction. Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001).

                                  19          The Court extensively discussed fraudulent joinder in Geisse v. Bayer Healthcare Pharm.,

                                  20   Inc., No. 17-cv-07026-JD, 2019 WL 1239854 (N.D. Cal. Mar. 18, 2019) (and cases cited therein),

                                  21   and the same principles fully apply here. In summary, there is a “‘general presumption against

                                  22   [finding] fraudulent joinder,’” which compounds the independent presumption against removal in

                                  23   all cases under Section 1332, and imposes a particularly heavy burden on the defendant to prove.

                                  24   Id. at *2 (quoting Grancare, 889 F.3d at 548) (alteration in Grancare) (internal citation omitted).

                                  25   A defendant may establish fraudulent joinder by showing actual fraud in pleading jurisdictional

                                  26   facts, or that the plaintiff failed to state a claim against the non-diverse defendant. Id. Under the

                                  27   claim test, the action must be remanded if there is any possibility that a state court would find that

                                  28   the plaintiff stated a cause of action against any non-diverse defendant. Id.
                                                                                         3
                                   1          Our circuit has emphasized that a “possibility” means just that -- whether “there is a

                                   2   ‘possibility that a state court would find that the complaint states a cause of action against any of

                                   3   the [non-diverse] defendants.’” Id. (quoting Grancare, 889 F.3d at 549) (alteration and emphasis

                                   4   in Grancare) (internal citation omitted). This is a lower standard than plausibility under Rule

                                   5   12(b)(6) for failure to state a claim, and so the joinder of a non-diverse party will not necessarily

                                   6   be deemed fraudulent even if the claim could be dismissed. Id. In effect, the “possibility”

                                   7   standard is akin to the “‘wholly insubstantial and frivolous standard for dismissing claims under

                                   8   Rule 12(b)(1).’” Id. (quoting Grancare, 889 F.3d at 549-50). If there is any possibility above the

                                   9   trivial or frivolous that the plaintiff can state a claim against the non-diverse defendant, “‘the

                                  10   federal court must find that the joinder was proper and remand the case to state court.’” Id.

                                  11   (quoting Hunter v. Philip Morris, USA, 582 F.3d 1039, 1046 (9th Cir. 2009)).

                                  12          “The defendant has some leeway to present facts outside the complaint, but the complaint
Northern District of California
 United States District Court




                                  13   is usually the best guide in determining whether joinder was fraudulent, and in any event the

                                  14   defendant must prove fraudulent joinder by clear and convincing evidence.” Id.; see also

                                  15   Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007).

                                  16          Jackson National argues for fraudulent joinder only on the grounds that a timely claim

                                  17   cannot be stated against the Commissioner. Its argument is hampered by the fact that it did not

                                  18   discuss the relevant cases on fraudulent joinder in our circuit, and instead relied almost entirely on

                                  19   a single decision by the Fourth Circuit in 1990. Dkt. No. 23 at 9. Even so, the argument is clear

                                  20   enough for fair consideration, and in any event the Court has an independent duty to determine

                                  21   whether jurisdiction exists. See Fed. R. Civ. P. 12(h)(3); Valdez v. Allstate Ins. Co., 372 F.3d

                                  22   1115, 1116 (9th Cir. 2004); United Investors Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960,

                                  23   967 (9th Cir. 2004).

                                  24          The record before the Court contains more than enough to show that there is a non-trivial

                                  25   possibility that a state court would find Leventhal’s writ of mandate claim to be timely. The

                                  26   parties agree that the writ is a cognizable claim. See, e.g., Dkt. No. 23 at 2; see also Van Ness v.

                                  27   Blue Cross of California, 87 Cal. App. 4th 364, 368, 371-72 (2001); Peterson v. Am. Life &

                                  28   Health Ins. Co., 48 F.3d 404, 410 (9th Cir. 1995) (citing Bixby v. Pierno, 4 Cal. 3d 130 (1971)).
                                                                                          4
                                   1   The applicable limitations period is less clear. The parties have not identified a specific statute of

                                   2   limitations for a writ claim. Jackson National uses a three-year limitations period for “[a]n action

                                   3   upon a liability created by statute, other than a penalty or forfeiture.” Cal. Code. Civ. P. § 338(a).

                                   4   Dkt. No. 23 at 9-10. Leventhal does not dispute the use of that period for purposes of the remand

                                   5   analysis. See. Dkt. No. 24 at 3. Consequently, the Court assumes, without deciding, that Section

                                   6   338(a) provides the time limit for the writ claim.

                                   7          Jackson National cannot foreclose the possibility that Leventhal’s claim is timely because

                                   8   the parties have a genuine and material dispute about the accrual and tolling of the claim. Jackson

                                   9   National says that the three-year limitations period began to run no later than April 1, 2014, when

                                  10   it initially denied Leventhal’s disability application. See Dkt. No. 23 at 2, 11; Dkt. No. 3, Exh. 4.

                                  11   But the complaint alleges that Jackson National agreed to reopen Leventhal’s coverage application

                                  12   in June 23, 2016, Dkt. No. 1-1 ¶ 19, and that reconsideration was not fully resolved until
Northern District of California
 United States District Court




                                  13   November 2017, at the earliest, id. ¶ 45. California provides for the possibility of equitable tolling

                                  14   when an insurance claim is reopened. See Prudential-LMI Commercial Ins. v. Superior Court, 51

                                  15   Cal. 3d 674, 691-93 (1990); Ashou v. Liberty Mutual Fire Insurance Co., 138 Cal. App. 4th 748,

                                  16   763-64 (2006). Consequently, Jackson National has not foreclosed or eliminated any possibility

                                  17   that the Superior Court would find the writ claim to be timely.

                                  18          That is all that is needed to conclude that the removal was improvident. A remand is

                                  19   appropriate.

                                  20   II.    COSTS AND FEES
                                  21          Leventhal seeks an award of costs and attorney’s fees incurred in seeking a remand. Dkt.

                                  22   No. 21 at 20. Section 1447(c) permits the Court to order payment of “just costs and any actual

                                  23   expenses, including attorney fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c).

                                  24   “Absent unusual circumstances, courts may award attorney’s fees under § 1447(c) only where the

                                  25   removing party lacked an objectively reasonable basis for seeking removal.” Martin v. Franklin

                                  26   Capital Corp., 546 U.S. 132, 141 (2005). “But removal is not objectively unreasonable solely

                                  27   because the removing party’s arguments lack merit, or else attorney’s fees would always be

                                  28   awarded whenever remand is granted.” Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065
                                                                                            5
                                   1   (9th Cir. 2008). Instead, the objective reasonableness of a removal depends on the clarity of the

                                   2   applicable law and whether such law “clearly foreclosed” the arguments in support of removal.

                                   3   Id. at 1066-67.

                                   4          Jackson National’s fraudulent joinder argument did not carry the day for it on establishing

                                   5   removal jurisdiction, but its position was not so frivolous or clearly foreclosed by law as to

                                   6   warrant fees and costs. The request is declined.

                                   7                                             CONCLUSION

                                   8          This action was removed improvidently and without jurisdiction, and is remanded to the

                                   9   Superior Court of California for the City and County of San Francisco. 28 U.S.C. § 1447(c).

                                  10          IT IS SO ORDERED.

                                  11   Dated: March 31, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                     JAMES DONATO
                                  14                                                                 United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          6
